TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 28, 2017



                                      NO. 03-16-00718-CV


                           In re Volkswagen Clean Diesel Litigation:
                            Texas Clean Air Act Enforcement Cases




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                AFFIRMED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order signed by the district court on September 30, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. The appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.